DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/CN2019/083838 04/23/2019
PCT/CN2019/083838 has PRO 62/661,244 04/23/2018
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2022 has been entered.
 	Claims 1-3 and 10-11 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mook (WO 2004/002494 A1, January 8, 2004, cited on IDS).
Mook teaches the use of compound K (ginsenoside M1) for treating degenerative brain diseases (page 5, Table 1).  Degenerative brain diseases include Huntington’s disease (page 6, first paragraph).  The amount to be administered is from about 1 to 100 mg/kg body weight, via oral, transdermal, subcutaneous, intravenous or intramuscular administration (page 6, last paragraph).  The formulation may be a sterile injectable solution (page 6, line 17).
Mook is silent about the effects recited in claim 1.  The claims require administration of an amount effective for criteria (i)-(v).  The amount taught by Mook inherently is effective for criteria (i)-(v).  The basis in fact or technical reasoning for inherency is that the amount taught by Mook is encompassed by the effective amount taught on page 10 of the instant specification (10 to 1,000 mg/kg daily) and the amount recited in dependent claim 11, and encompasses the 30 mg/kg exemplified in Figures 7 and 8 of the specification.  A dependent claim refers to a previous claim and must add a further limitation to the previous claim, so the dosage recited in claim 11 is necessarily narrower than the scope of the dosage required by claim 1, and Mook teaches that dosage.  Mook teaches administration of the same compound, in the same amount, for treatment of the same disease as is claimed.

Response to Arguments
Applicant argues that Mook does not disclose the effects of the claimed invention.  This argument is not persuasive because Mook teaches administration of the same compound, in the same amount, for treatment of the same disease as is claimed.  The effects of administering the same compound, in the same amount, to the same patient population, are inherent.  The inherent feature need not be recognized at the time of the invention.  MPEP 2112.
Applicant argues that the claimed invention achieves unexpectedly superior effects to rebut a prima facie case of obviousness.  This argument is not persuasive because the claims are rejected as anticipated.
Applicant argues that Mook is not enabled for using Compound K and Mook is not qualified as a prior art document because Mook does not provide data for Compound K.  This argument is not persuasive because Mook specifically teaches that compound K is useful to treat Huntington’s disease, and Mook teaches a dosage and route of administration.  Mook also teaches relevant tests such as the in vivo behavioral test and increase in synaptic density (page 13).  MPEP 2121 states: “A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm.Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.”  In this instance, Mook teaches sufficient detail in the form of dose and route of administration for treating Huntington’s disease.  
Applicant argues that Mills is only a news article and does not provide a sufficient disclosure to find that Ginsenoside M1 has multiple effects to treat HD.  The claims are not rejected over Mills.  
The claims are not rejected as being obvious over Mook, but it is noted that prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art (MPEP 2145).  Should the claims be amended in such a way that an obviousness rejection is later presented, the examiner wishes to make Applicant aware that the effects recited in claim 1 would be considered latent properties present but not recognized in the prior art.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623